McCarthy, J.
This is an appeal from a judgment in favor of the plaintiff.
*613The action, was for brokers’ commission on sale of real estate. The sale of the property was for the price mentioned and the main question was whether a broker named Thompson, whom defendants employed to sell their real estate, was authorized by them to employ this plaintiff as a sub-broker to sell the property in question.
There was evidence given of such authority and corroborated by a witness,.but this was positively denied by the defendant Clarence Tucker and Thompson. This then raised an issue of fact and was properly submitted to the jury, who under the evidence found for the plaintiff. No motion on any ground was made to set aside the verdict. This appeal then comes to us on the exceptions taken at the trial.
They are as follows:
“ The Defendants’ Counsel.—We ask the court to charge that the only evidence in this case upon which they can find a verdict against the defendants is the alleged admission by Clarence Tucker to Mr. Settel that Thompson had authority to employ another broker.
“ The Couet.— I have not followed the testimony closely ■enough to be able to say whether or not that is so, but I do charge the jury that if that is all the evidence, the jury cannot infer any other; in other words, they cannot indulge in any presumption or supposition.
“ [The defendants’ counsel excepts to the refusal of the court to charge as requested. The defendants’ counsel also asked the court to charge that if Clarence Tucker did not say to Mr. Settel that Thompson had authority to employ another broker, then their verdict must be for defendants.]
“ The Couet.— If there is no other evidence in the case ' except that.
“ Defendants’ Counsel.-— I ask your Honor to charge as requested.
“ The Couet.-—■ 1 will decline to do so, for the reason stated before, that I have not followed the evidence closely enough to be able to state. [Defendants except.] ”
We think that the court in substance charged as defendants requested, but if the justice did not, it was certainly cured by the following:
*614“The Coubt.— But I will charge you again, gentlemen, that the obligation is on the plaintiff in this case to establish by the weight and preponderance of proof that Thompson had the right to employ the plaintiff or any other broker to sell the house for the defendants, and that that authority was derived from the defendants themselves.
“ Defendants’ Counsel.— You mean by that, authority to-employ at the defendants’ expense ?
“The Coubt;.—-Yes.
“ The Defendants’ Counsel.— And if they are not satisfied that that is the case they must find for the defendants ?
“The Court.— Yes; and if you find, gentlemen, that the-testimony is evenly balanced your verdict should be for the defendants ; or, if you find that the testimony preponderates negatively, in favor of the defendants. You are to take into-account all the evidence in this case.”
We find no error, and think the question was fully and fairly submitted to the jury, and judgment should be affirmed, with costs.
Van Wyok and Newburg-er, JJ., concur.
Judgment affirmed, with costs.